Berdon, J.,
dissenting. I would grant certification on the following issues: “(a) Where the police have engaged in unnecessarily suggestive procedures, should the legal question of reliability be examined with exceptionally close scrutiny, and should the standard of appellate review of a finding of reliability be de novo under article first, § 8, of the Connecticut constitution or the fourteenth amendment to the United States constitution or both?
“(b) Under the appropriate test, was the evidence reliable?
“(c) In the absence of trial court findings on reliability, should a new trial be ordered?”